PER CURIAM.
Epitomized Opinion
This case and another heard with it involve the rights of the superintendent and guard of the Columbus Workhouse to an appeal to the City Civil Service Commission, from an order of removal made by its director of public safety.
No evidence having been received, or at least preserved in a bill of exceptions, the case must necessarily rest upon the admitted facts contained in the pleadings, which contained the various charter provisions and ordinances relating to the status of the removed officers.
It is claimed by relators that their respective positions are comprehended within the division of police and that they are therefore e tn d io an appeal from the order of removal; on the other hand, it is claimed that the workhouse employes are in a separate division from the police The Court of Appeals in affirming the order held, that the Civil Service provisions should be reasonably if not liberally construed in favor of the removed employes, and decided that the superintendent and guard are entitled to an appeal from the order, to the Civil Service Commission.